Case 5:19-mj-01213 Document 1 Filed on 06/18/19 in TXSD Page 1 of 3
             Case
CONTINUATION OF    5:19-mj-01213
                CRIMINAL         Document 1 Filed on 06/18/19 in TXSD Page 2 of 3
                           COMPLAINT




                                                               AFFIDAVIT
                                                       In support of Criminal Complaint



     UNITED STATES OF AMERICA                                                  CRIMINAL COMPLAINT
                    V.
     Ismari Areli MARTINEZ-Camacho                                                Case Number:




     I.      On June 17, 2019 at approximately 4:40 a.m Border Patrol Agents were notified by radio communications that Webb
     County Sheriff's (WCSO) was seeking assistance of Border Patrol regarding a traffic stop with four possible undocumented aliens.

     2.        BPAs arrived at the scene on Highway 255, east of Highway 83 near Laredo, Texas. BPA proceeded to conduct an
     immigration inspection on the subjects. After a brief interview it was determined that the passengers were illegally in the United
     States. Subjects stated they were nationals of Mexico with no legal documents that would allow them to be or remain in the United
     States. BPA determined that the driver later identified as Ismari Areli Martinez-Camacho is a citizen of Mexico and was placed
     under arrest for suspected alien smuggling. Subjects were placed under arrest and transported to the Laredo North Checkpoint on
     Interstate Highway 35.


     3.       Martinez-Camacho was read her Miranda rights and signed form 1-214. Martinez-Camacho confirmed she understood her
     rights and provided a sworn statement without legal counsel. Martinez-Camacho stated she used her vehicle to transport the illegal
     aliens and was going to be paid $ 30.00 USO in gasoline. Martinez-Camacho stated she picked up subjects at a gas station in
     Laredo, Texas.

     4.      Ramiro Campos-Vazquez is being held as a material witness.


     5.      Campos-Vazquez stated he is a national of Mexico with no legal documents to be or remain in the United States. Campos
     Vazquez stated that he illegally entered the United States by crossing the Rio Grande River near Laredo, Texas on June 14, 2019.
     Campos-Vazquez claimed after he crossed the Rio Grande River he was taken to a house by Martinez Camacho. Campos-Vazquez
     claimed a few days later he was picked up by a grey sedan driven by Martinez-Camacho. Campos-Vazquez claims that all
     arrangements were made in Mexico and he paid a smuggler$ 1,200.00 USO to be smuggled to San Antonio, Texas in United States.
     Campos-Vazquez was able to identify the driver at the checkpoint while his sworn statement was taken.


     6.      Pantaleon Ortiz-Jimenez is being held as a material witness.

     7.        Ortiz-Jimenez stated he was a national of Mexico with no legal documents to be or remain in the United States. Ortiz­
     Jimenez stated that he illegally crossed the Rio Grande River near Laredo,Texas on May 17, 2019. Ortiz-Jimenez stated that he was
     transported in a vehicle to a house by an unknown man where he stayed for several days. Ortiz-Jimenez stated that on the day of his
     arrest, he was picked up in the car driven by Martinez-Camacho. Ortiz-Jimenez claims that all arrangements and an unknown
     payment to be smuggled to North Carolina were made by his family from North Carolina. Ortiz-Jimenez was able to identify the
     driver at the checkpoint while his sworn statement was taken.


     8.      Alberto Diaz-Ramirez is being held as a material witness.

     9.        Diaz-Ramirez stated he is a national of Mexico with no legal documents to be or remain in the United States, and that he
     illegally entered the United States by crossing the Rio Grande River near Laredo, Texas on May 17, 2019. Diaz-Ramirez claimed he
     was taken to a house by an unknown man where he stayed for thirty days. Diaz-Ramirez claimed he was picked up by a grey sedan
     driven by Martinez-Camacho. Diaz-Ramirez claims that all arrangements were made in Mexico and he paid $ 2,100.00 USO to be
                Case 5:19-mj-01213 Document 1 Filed on 06/18/19 in TXSD Page 3 of 3


smuggled to South Carolina in the United States.


10. Jose Tadeo-Trujillo stated he is a national of Mexico with no legal documents to be or remain in the United States, and that he
illegally entered the United States by crossing the Rio Grande River near Laredo, Texas on May 17, 2019. Tadeo-Trujillo stated he
was taken to a home by an unknown man where he stayed for thirty days. Tadeo-Trujillo stated a he was picked up by a grey sedan
driven by Martinez-Camacho. Tadeo-Trujillo claims that all arrangements were made in Mexico and he paid$ 2,100.00 USO to be
smuggled to South Carolina in United States.

SUBSCRIBED and SWORN to before me on

                                day of             June,2019

                                                                              /S/ Steele, Joshua   Border Patrol Agent
Signature of Judicial Officer                                                 Signature of Complainant
